                                          Case 4:17-cv-06614-HSG Document 39 Filed 10/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NELSON CARLOS DELGADO,                             Case No. 17-cv-06614-HSG
                                   8                    Petitioner,                         JUDGMENT
                                   9             v.

                                  10     CRAIG KOENIG, Warden
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in the Court’s Order Denying the Petition for a Writ of Habeas
                                  14   Corpus, Denying a Certificate of Appealability, the petition for a writ of habeas corpus is
                                  15   DENIED. The Clerk shall enter judgment in favor of respondent and close the file.
                                  16          IT IS SO ORDERED AND ADJUDGED.
                                  17   Dated: 10/29/2020
                                  18                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
